Citation Nr: 0026530	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for right arm tendon 
transplant residuals.  


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran had active service from June 1968 to July 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for right arm tendon 
transplant residuals and denied the claim.  The veteran has 
represented himself throughout this appeal.  


FINDINGS OF FACT

1.  Written statements from the veteran advance that he 
injured his right arm while stationed in the Republic of 
Vietnam and subsequently underwent a right arm tendon 
transplant at Brooke Army Hospital, Fort Sam Houston, Texas.  

2.  The report of the March 1998 Department of Veterans 
Affairs (VA) examination for compensation purposes states 
that the veteran was diagnosed with right arm tendon 
transplant residuals.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
right arm tendon transplant residuals is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that the VA has a duty 
to assist only those claimants who have established 
well-grounded claims.  The United States Court of Appeals for 
Veterans Claims (Court) has clarified that the VA cannot 
assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The veteran's service medical records make no reference to a 
right arm tendon injury or disability.  At his June 1970 
physical examination for service separation, the veteran 
neither complained of nor exhibited any right arm 
abnormalities.  

At a March 1998 VA examination for compensation purposes, the 
veteran reported that he had lacerated the tendons on the 
back of his right wrist while in the Republic of Vietnam and 
subsequently underwent several right arm surgical procedures.  
Contemporaneous X-ray studies of the right wrist revealed old 
healed post-operative right wrist changes within the extensor 
surface and no bone abnormalities.  The veteran was diagnosed 
with right arm tendon transplant residuals.  

In his May 1999 notice of disagreement, the veteran advanced 
that he had been hospitalized for his right arm at the Nha 
Trag, Republic of Vietnam, military medical facility; air 
evacuated to the 249th General Hospital in Japan where he was 
hospitalized for about two weeks; and subsequently evacuated 
to Brooke Army Hospital, Fort Sam Houston, Texas.  While at 
Brooke Army Hospital, the veteran underwent a right arm 
tendon transplant.  In his May 1999 substantive appeal, the 
veteran clarified that he had also been hospitalized at 
Travis Air Force Base, California.  

The Board finds that the evidence of record establishes, when 
accepted as true, a well-grounded claim of entitlement to 
service connection for right arm tendon transplant residuals.  
38 U.S.C.A. § 5107 (West 1991).  


ORDER

The veteran's claim of entitlement to service connection for 
right arm tendon transplant residuals is well-grounded.  


REMAND

In his May 1999 notice of disagreement and May 1999 
substantive appeal, the veteran advanced that he had been 
treated for right wrist tendon laceration residuals at the 
Nha Trag, Vietnam, Army military medical facility, the 249th 
Army General Hospital, and the Travis Air Force Base medical 
facility in February 1969 and underwent a March 1969 right 
arm tendon transplant at Brooke Army Hospital, Fort Sam 
Houston, Texas.  Service medical records from the identified 
military medical facilities have not been incorporated into 
the record.  When a veteran identifies clinical treatment 
associated with specific military facilities, the VA has a 
duty to either undertake an exhaustive record search or 
explain why such action is not justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 264 (1992).  

The report of the March 1998 VA examination for compensation 
purposes states that the veteran reported undergoing several 
right arm surgical procedures.  Clinical documentation of the 
cited treatment has not been incorporated into the record.  
In reviewing a similar factual scenario, the Court has held 
that the VA should obtain all relevant VA, other 
governmental, and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action: 

1.  The RO should request that a search 
be made of the records of the Nha Trag, 
Vietnam, Army military medical facility, 
the 249th Army General Hospital, the 
Travis Air Force Base medical facility, 
and Brooke Army Hospital, Fort Sam 
Houston, Texas for any documentation 
pertaining to treatment of the veteran.  
All material produced by the requested 
search should be incorporated into the 
record.  

2.  The RO should request that the veteran 
provide information as to all post-service 
treatment of his right arm tendon 
laceration/transplant residuals including the 
names and addresses of all treating 
physicians.  Upon receipt of the requested 
information and the appropriate releases, the 
RO should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of the 
veteran for incorporation into the record.  

3.  The veteran should submit all available 
evidence supporting his claim such as lay 
statements by fellow service members. 
4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for right arm tendon transplant 
residuals with express consideration of the 
applicability of 38 U.S.C.A. § 1154(b) (West 
1991).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



